Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/689,623 filed on 03/08/2022.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/08/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation of U.S. application No. 16/520,661, filed on July 24, 2019 (Now U.S. patent No. 11, 317, 280). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
“The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. “
Claims 1, 3-12, 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-7, 9 and 13-19 of U.S. Patent Application No. 16/520,661 (Now U.S. patent No. 11, 317, 280). Although the claims at issue are not identical, they are not patentably distinct from each other because pending application has all the limitations of U.S. patent No. 11, 317, 280.The examiner underlined the difference in claim language.
Current Application No. 17/689,623
Application No. 16/520,661 (Now U.S. patent No. 11, 317, 280)
Claims 1, 12 and 20. An authentication server device/method/ One or more non-transitory computer-readable media, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and a memory storing a user profile corresponding to a user of a user computing device, wherein the user profile comprises at least one value generated by a mobile device of the user comprising a high generation network communication interface, the memory further stores computer-readable instructions that, when executed by the at least one processor, cause the authentication server device to: receive, from the user computing device, a request to approve a transaction, wherein the request includes supplemental data corresponding to the user of the user computing device; update, substantially in real-time, the user profile stored in the memory with sensor data, wherein: the sensor data is measured by a sensor system of the mobile device, the sensor data is sent, by the mobile device, via the high generation network communication interface, and the updating occurs nearly simultaneously with a submission of the transaction at the user computing device; and send, based on the supplemental data in the request matching with the user profile stored in the memory, an approval of the transaction.
Claims 1, 16 and 19. An authentication server device/method/ One or more non-transitory computer-readable media, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and a memory storing a user profile corresponding to a user of a user computing device, wherein the user profile comprises at least one value generated by a mobile device of the user comprising a high generation network communication interface, the memory further stores computer-readable instructions that, when executed by the at least one processor, cause the authentication server device to: receive a request to approve a transaction, wherein the request includes supplemental data about the user of the user computing device which was used to submit the transaction; update substantially in real-time the user profile stored in the memory with sensor data, wherein: the sensor data is measured by a sensor system of the mobile device, the sensor data comprises a geographic location of the mobile device, the updating substantially in real-time occurs simultaneously with a submission of the transaction at the user computing device, and the updating comprises determining that the user profile stored in the memory is up-to-date, wherein the determining that the user profile stored in the memory is up-to-date is based on a timestamp corresponding to a transmission, by the mobile device, of latest sensor data measured by the sensor system; match the supplemental data in the request with the user profile stored in the memory; and send an approval of the transaction.
Claims 3-11
Claims 1-2, 5-7, 9 and 13-15. 

Claims 14-19.
Claims 1-2, 5-7 and 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 8, 9-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raquepaw (US 2021/0027295), in view of Horseman (US 2013/0012788) and further in view of Weizman (US 2020/0409932).
Regarding claim 1, Raquepaw disclose an authentication server device, comprising: 
at least one processor; a communication interface communicatively coupled to the at least one processor (Raquepaw par. 0095 and Fig. 1; user communication devices 120, 130, each of which may include at least one programmed processor and at least one memory or storage device); and 
a memory storing a user profile corresponding to a user of a user computing device, wherein the user profile comprises at least one value generated by a mobile device of the user comprising a high generation network communication interface, the memory further stores computer-readable instructions that, when executed by the at least one processor (Raquepaw par. 0041; 0095 and Fig. 1; the server 140 may be communicatively coupled with the database 150. The database 150 may contain data and information used by the system 100. For example, the database 150 may store account data for customers 121 and 131, as well as customer profile data. A number of servers 140 and user communication devices 120, 130, each of which may include at least one programmed processor and at least one memory or storage device. The memory may store a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processor. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, software application, app, or software. See also par. 0032; 0091 and 0094), cause the authentication server device to: 
receive, from the user computing device, a request to approve a transaction, wherein the request includes supplemental data corresponding to the user of the user computing device (Raquepaw par. 0004; a transaction processor that receives a transaction request from the authenticated user and performs the requested transaction in accordance with the associated privileges and restrictions. See also abstract and par. 0052 and 0071); 
send, based on the supplemental data (Other forms of confirmation may be implemented, e.g., geographic confirmation, matching phone location with receiving device location, carrier confirmation, secondary device confirmation) in the request matching with the user profile stored in the memory, an approval of the transaction (Raquepaw par. 0055 and . 0069; An embodiment of the present invention is directed to authenticating a customer by establishing connectivity with the customer's mobile device. The connectivity may be established by various technologies, including proximity sensing, wireless and/or other communication technologies. For example, an ATM device may communicate with a customer's mobile device for authentication and then enable the customer to perform a set of functions. Also, a customer may perform a personalized swipe pattern or provide another personal input on a screen of an ATM and/or screen of an associated mobile device. Other forms of confirmation may be implemented, e.g., geographic confirmation, matching phone location with receiving device location, carrier confirmation, secondary device confirmation, etc.).
Raquepaw discloses receive a request to approve a transaction and send an approval of the transaction (par.  0004; 0055). However, Raquepaw does not explicitly disclose update, substantially in real-time, the user profile stored in the memory with sensor data, wherein: the sensor data is measured by a sensor system of the mobile device, the sensor data is sent, by the mobile device, via the high generation network communication interface, and the updating occurs nearly simultaneously with a submission of the transaction at the user computing device.
However, in an analogous field, Horseman discloses update substantially in real-time the user profile stored in the memory with sensor data, sensor data is measured by a sensor system of the mobile device (Horseman par. 0005, 0006 and 0317;  a health monitoring system that provides for assessment of employees in their day-to-day work environment, that reduce the effort required to take part in a health program, that continuously monitors the employees' health in their thy-to-day work environments, that rapidly identifies and predicts health issues for the employees, and that provides frequent (e.g. real-time) feedback  provide the employee with real-time feedback regarding their current health status/profile. See also par. 0082, 00136, 0353 and claim 1), the sensor data is sent, by the mobile device, via the high generation network communication interface (Horseman par. 0006; collecting, via the communications network, the biometric sensor data output by the set of biometric sensors, determining an updated health profile).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of updating profile of Raquepaw using the system of updating profile taught in Horseman to  serve updated health profile for display to the employee via the computer (Horseman par. 0013). 
Raquepaw and Horseman disclose receive a request to approve a transaction and send an approval of the transaction (par.  0004; 0055) and updating profile. However, Raquepaw and Horseman do not explicitly disclose the updating occurs nearly simultaneously with a submission of the transaction at the user computing device.
However, in an analogous field, Horseman discloses Weizman discloses the updating occurs nearly simultaneously with a submission of the transaction at the user computing device (Weizman par. 0032; updates to the most recent profile aggregation data. For example, it is likely that a same profile will be updated simultaneously when many sequential transactions are performed without much time between. If two different applications have read the most recent profile aggregation data and are both performing aggregation at the same time, one of the applications could overwrite the results of the other application); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of updating profile of Raquepaw and Horseman using the system of updating profile taught in Weizman to perform real-time analytics detection where a current profile update is derived from a current incoming transaction for an entity and stored in a profile update table, an up-to-date profile for the entity is derived from the most recent profile stored in a profile table  (Weizman abstract). 
Regarding claim 2, Raquepaw, Horseman and Weizman disclose the server device of claim 1,
Raquepaw further discloses wherein the sensor data comprises user biometric data of the user (Raquepaw par. 0022; the customer may also provide a biometric. The biometric may be provided in various ways, including the customer placing his or her finger on the mobile phone's fingerprint reader, for example. Other forms of biometric or other methods of verifying identification may be implemented).
Regarding claim 3, Raquepaw, Horseman and Weizman disclose the server device of claim 1
Raquepaw further discloses wherein the sensor data comprises a geographic location of the mobile device (Raquepaw par. 0004 and 0052; a transaction processor that receives a transaction request from the authenticated user and performs the requested transaction in accordance with the associated privileges and restrictions. restrictions may be automatically applied and may be further customized based on various factors, e.g., customer profile, geographic location, transaction history).  
Horseman further discloses sensor data (Horseman par. 0006; collecting, via the communications network, the biometric sensor data output by the set of biometric sensors, determining an updated health profile).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of updating profile of Raquepaw using the system of updating profile taught in Horseman to  serve updated health profile for display to the employee via the computer (Horseman par. 0013). 
Regarding claim 4, Raquepaw, Horseman and Weizman disclose the server device of claim 1
Raquepaw further discloses wherein the supplemental data comprises a geographic location of the user computing device (Raquepaw par. 0004 and 0052; a transaction processor that receives a transaction request from the authenticated user and performs the requested transaction in accordance with the associated privileges and restrictions. restrictions may be automatically applied and may be further customized based on various factors, e.g., customer profile, geographic location, transaction history). 
Regarding claim 6, Raquepaw, Horseman and Weizman disclose the server device of claim 1,
Horseman further discloses wherein the instructions when executed by the at least one processor cause the updating by causing: establishing a data connection between the communication interface of the authentication server device and the high generation network communication interface of the mobile device of the user, wherein the data connection is over a high generation network; and using the sensor data received via the data connection to update the user profile in real- time (Horseman par. 0005, 0006 and 0317;  a health monitoring system that provides for assessment of employees in their day-to-day work environment, that reduce the effort required to take part in a health program, that continuously monitors the employees' health in their thy-to-day work environments, that rapidly identifies and predicts health issues for the employees, and that provides frequent (e.g. real-time) feedback  provide the employee with real-time feedback regarding their current health status/profile. See also par. 0082, 00136, 0353 and claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of updating profile of Raquepaw using the system of updating profile taught in Horseman to  serve updated health profile for display to the employee via the computer (Horseman par. 0013).  
Regarding claim 8, Raquepaw, Horseman and Weizman disclose the server device of claim 1,
Raquepaw further discloses wherein the instructions when executed by the at least one processor cause the authentication server device to: send a request, to the high generation network communication interface of the mobile device of the user, for updates to the user profile stored in the memory, wherein the mobile device is communicatively coupled to the authentication server device over a high generation network (Raquepaw par. 0041; 0095 and Fig. 1; the server 140 may be communicatively coupled with the database 150. The database 150 may contain data and information used by the system 100. For example, the database 150 may store account data for customers 121 and 131, as well as customer profile data. A number of servers 140 and user communication devices 120, 130, each of which may include at least one programmed processor and at least one memory or storage device. The memory may store a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processor. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, software application, app, or software. See also par. 0032; 0091 and 0094).  
Regarding claim 9, Raquepaw, Horseman and Weizman disclose the server device of claim 1,
Raquepaw further discloses wherein the user computing device is a self- service kiosk, and wherein the instructions when executed by the at least one processor cause the sending the approval of the transaction by causing: sending a command to the mobile device of the user, wherein the mobile device is identified in the user profile stored in memory, wherein the command comprises a unique code included in the supplemental data (Raquepaw par. 0041; 0095 and Fig. 1; the server 140 may be communicatively coupled with the database 150. The database 150 may contain data and information used by the system 100. For example, the database 150 may store account data for customers 121 and 131, as well as customer profile data. A number of servers 140 and user communication devices 120, 130, each of which may include at least one programmed processor and at least one memory or storage device. The memory may store a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processor. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a particular task may be characterized as a program, software program, software application, app, or software. See also par. 0032; 0091 and 0094); wherein the command, when executed by the mobile device, causes a short-range wireless communication circuitry in the mobile device to broadcast the unique code to all nearby devices, -18-Patent ApplicationDocket No. 007131.02677 wherein the short-range wireless communication circuitry is not the high generation network communication interface (Raquepaw par. 0022 and 0061; an embodiment of the present invention may receive a use code from the customer. The use code authentication may be provided by a customer at a terminal, e.g., ATM, kiosk, terminal, etc. The use code may be transmitted automatically from mobile device to receiving device. Also, the customer may manually enter the use code via an interface on or associated with the terminal. The customer may also initiate a transfer of the use code to the receiving terminal); and wherein the self-service kiosk, in response to receiving the broadcasted unique code, approves the transaction (Raquepaw par. 0025; "Financial transaction machine" or "financial transaction device" as used herein, may include machines, devices, kiosks, and stations, each of which may be fixed or portable, for performing financial transactions with a financial institution. For example, financial transaction machines may include, but are not limited to, express banking kiosks ("EBKs"), automated teller machines ("ATMs"), personal teller machines ("PTMs"), financial self-service devices, financial services kiosks, financial transaction devices, portable electronic devices, money machines, cash machines, bank machines, and bancomats. Financial transaction machines may be located within or near a branch of a financial institution, a retailer, a merchant, or other public location).
Regarding claim 10, Raquepaw, Horseman and Weizman disclose the server device of claim 1,
Raquepaw further discloses wherein the user computing device comprises an automated teller machine (Raquepaw par. 0025; For example, financial transaction machines may include, but are not limited to, express banking kiosks ("EBKs"), automated teller machines ("ATMs"), personal teller machines ("PTMs"), financial self-service devices, financial services kiosks, financial transaction devices, portable electronic devices, money machines, cash machines, bank machines, and bancomats. Financial transaction machines may be located within or near a branch of a financial institution, a retailer, a merchant, or other public location).    
Regarding claim 11, Raquepaw, Horseman and Weizman disclose the server device of claim 1,
Raquepaw further discloses wherein the user computing device comprises a networked electronic cash register (Raquepaw par. 0025; For example, financial transaction machines may include, but are not limited to, express banking kiosks ("EBKs"), automated teller machines ("ATMs"), personal teller machines ("PTMs"), financial self-service devices, financial services kiosks, financial transaction devices, portable electronic devices, money machines, cash machines, bank machines, and bancomats. Financial transaction machines may be located within or near a branch of a financial institution, a retailer, a merchant, or other public location).  
Regarding claims 12-15, 17 and 19; claims 12-15, 17 and19 are directed to a method associated with the device claimed in claims 1-4, 6 and 8 respectively. Claims 12-15, 17 and 19 are similar in scope to claims 1-4, 6 and 8 respectively, and are therefore rejected under similar rationale.
Regarding claim 20; claim 20 directed to a non-transitory computer readable media associated with the device claimed in claim 1. Claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raquepaw (US 2021/0027295), in view of Horseman (US 2013/0012788), in view of Weizman (US 2020/0409932) and further in view of Edge (US 2019/0053010).
Regarding claim 7, Raquepaw, Horseman and Weizman disclose the server device of claim 6,
Raquepaw, Horseman and Weizman failed to disclose but Edge discloses wherein the high generation network is a fifth- generation (5G) cellular network (Edge par. 0037; a communication system 100 for non-roaming support of UE location using the 5GCN CP location solution. The non-roaming communication system 100 comprises a UE 105 and components of a Fifth Generation (5G) network comprising a Next Generation Radio Access Network (NG-RAN) 112, which includes base stations (BSs) sometimes referred to as New Radio (NR) NodeBs or gNBs 110-1, 110-2 and 110-3 (collectively and generically referred to herein as gNBs 110), and a 5G Core Network (5GCN) 150 that is in communication with an external client).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of determining location of Raquepaw, Horseman and Weizman using the system of determining location taught in Edge to support location services for user equipment (Edge par. 0002). 
Regarding claim 18; claim 18 directed to a method associated with the device claimed in claim 7. Claim 18 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection(s) under 35 U.S.C. 101 set forth in this Office action and the nonstatutory obviousness-type double patenting rejection(s), set forth in this Office action is resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495